MUSMANNO, Judge,
dissenting:
The majority has determined that the thirty-day statute of limitations for summary offenses involving vehicles (as specified in 42 Pa.C.S.A § 5553(a)) does not commence for the offense of driving with a suspended license (as defined in 75 Pa.C.S.A. § 1543) until a law enforcement officer receives from the Pennsylvania Department of Transportation (“DOT”) the certified driving record of the person being charged with the offense. The majority makes this conclusion in an attempt to reconcile Section 5553(a) of the Judicial Code (requiring the institution of a proceeding involving a summary vehicle offense within thirty days of either the commission of the offense, or the discovery of the offense, or the discovery of the identity of the offender) with Section 1543(d) of the Vehicle Code (requiring a law enforcement officer to verify1 the basis for a license suspension prior to filing a citation). I respectfully dissent.
In this case, it is clear that Officer Altland knew that Rankin had committed the offense of driving with a suspended license no later than September 17, 1995 when the Pennsylvania State Police confirmed to the Officer that Rankin’s license had been suspended. Apparently without any valid reason for the delay, however, Officer Altland waited until October 10, 1995 to request a certified copy of Rankin’s driving record from the DOT. After receiving the record from the DOT on October 24,1995 at the latest, Officer Altland again without any stated reason delayed filing the citation with the District Justice until November 8,1995.
Under the majority’s decision, a law enforcement officer with knowledge that a license has been suspended may wait an indefinite time period without reason or explanation before the officer requests a certified driving record from the DOT or before the officer files a citation after receiving the record. Moreover, as stated by the majority, their holding “eviscerates” the thirty-day statute of limitations for the offense of driving with a suspended license.2
In my judgment, Sections 5553(a) and 1543(d) can be reconciled without allowing a law enforcement officer to create unreasonable or inexplicable delays in the process of filing a citation for the offense of driving with a suspended license and without eviscerating the statute of limitations for that offense. *448Upon learning that a driver’s license is or may have been suspended, the officer should promptly request a certified driving record from the DOT. Upon receipt of the record from the DOT indicating that the license has been suspended, the officer should as soon as practicable file a citation with the issuing authority. The statute of limitations should be tolled from the time the officer makes the request for the record from the DOT to the time the officer receives the record from the DOT. Tolling the statute in this way will account for the time that the DOT takes to process the record request, a time period over which the law enforcement officer has no control.3
Thus, if a total of more than thirty days elapses in the following time periods: (1) between the officer’s knowledge that a driver’s license is or may have been suspended and the time the officer requests the certified driving record from the DOT, and (2) between the receipt by the officer of the record from the DOT and the filing of the citation, then the prosecution of the offense should be barred by the statute of limitations. Under this analysis, in Rankin’s case, because Officer Altland waited twenty-three days between the time he received notice that Rankin’s license was suspended and the time he requested Rankin’s certified driving record from the DOT and delayed filing the citation for another fourteen days after receiving the record from the DOT, I would bar prosecution of Rankin for the offense of driving with a suspended license as violative of the statute of limitations in 42 Pa.C.S.A. § 5553(a).

. An officer must verify the basis for the suspension by obtaining a certified copy of the driving record from the DOT. Commonwealth v. Heckman, 404 Pa.Super. 335, 340-42, 590 A.2d 1261, 1264 (1991).


. The majority notes, in response to this concern, that the Vehicle Code’s statute of repose (as specified in 42 Pa.C.S.A. § 5553(e)) prevents a law enforcement officer from filing a citation more than two years after the commission of the offense.


. I am aware that Section 5554, 42 Pa.C.S.A. § 5554, tolls the statute of limitations in Section 5553 under certain defined circumstances. These circumstances, however, are not applicable to this case.